Exhibit 10.10

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

 

By and Between

 

ALICO, INC.

A FLORIDA CORPORATION

 

 

(“Seller”)

 

and

 

TERRA LAND COMPANY

AN ILLINOIS CORPORATION, OR ITS DESIGNEE

(“Buyer”)

 

 

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
the Effective Date by and between Seller and Buyer. The terms of this Agreement
and the Escrow Agent's instructions are as follows:

ARTICLE 1

cERTAIN DEFINITIONS AND FUNDAMENTAL PROVISIONS

Set forth below are certain definitions and fundamental provisions for the
purposes of this Agreement.

1.1. “Adjusted Purchase Price” means the Base Purchase Price minus (i) the
Railroad Tract Valuation minus (ii) the Railroad Tract Impaired Acreage
Valuation plus or minus, as appropriate, (iii) the Variance Valuation.

1.2. “Affiliate” means, with respect to a person or entity, all persons or
entities that, directly or indirectly, control, are controlled by or are under
common control with such person or entity, or, with respect to a person or
entity, all persons or entities that, directly or indirectly, own, are owned by
or are under common ownership with such person or entity.

1.3. “Agreement” means this Purchase and Sale Agreement.

1.4. “Authorities” means any governmental or quasi-governmental body or agency
having jurisdiction over the Property and/or Seller, including, without
limitation, the State, any city in which all or a portion of the Property is
situated and the County, and the agencies, authorities and districts of the
foregoing.

1.5. “Appurtenances” means all rights, title, interest and privileges of Seller
in and to the Land, all rights, title, interest and privileges of Seller in and
to any and all streets, roads, rights-of-way, utilities, easements, canals and
waterways adjacent, contiguous or beneficial to the Land, all other
appurtenances to the Land, any other right, title, interest, estate or benefit
of the Seller in or to the Land and all sand, rock, gravel, soil, air, surface,
subsurface, drainage, irrigation, water or riparian rights appurtenant and
incidental to the Land, including, but not limited to, all

2

 

well permits, consumptive use and surface water management permits, approvals,
licenses, consents, vested rights, exemptions, the right to explore for and
extract gravel and soil and all benefits appurtenant to or used in connection
with the beneficial use and enjoyment of the Land; provided however Seller shall
reserve ownership of all oil and gas rights below the surface of the Land. A
Surface Use Agreement (as hereinafter defined) shall be used to provide for oil
and gas testing, exploration, development, and operational access to the surface
of the Land. Seller shall not execute the Surface Use Agreement without the
Buyer’s prior written consent, which consent will not be unreasonably withheld,
conditioned or delayed. Seller shall deliver to Buyer at least twenty (20) days
advance written notice of its intent to access the Land and its intent to
execute a Surface Use Agreement.

1.6. “Base Purchase Price” means Ninety-One Million Four-Hundred Thirty-Six
Thousand and NO/100 Dollars ($91,436,000).

1.7. “Buyer's Address” means the following:

2004 Fox Drive, Suite L

Champaign, IL 61820

Attn: Legal Counsel

Telephone No.: (217) 352-6000



with a copy to:

Larry B. Alexander, Esq.

Jones, Foster, Johnston & Stubbs, P.A.

Flagler Center Tower, Suite 1100

505 South Flagler Drive

West Palm Beach, Florida 33401

Facsimile No.: (561) 650-5300

Telephone No.: (561) 659-3000

E-Mail: lalexander@jonesfoster.com

 

1.8. “Closing” means the closing of the purchase and sale of the Property.

1.9. “Closing Date” means fifteen (15) days after the expiration of the
Inspection Period, as hereinafter defined.

3

 

1.10. “County” means Hendry County, Florida.

1.11. “Deposit” means Two Million Dollars ($2,000,000.00) delivered to the
Escrow Agent pursuant to the terms of this Agreement.

1.12. “Effective Date” means the date that both Seller and Buyer have executed
and delivered a copy of this Agreement to each other, whether by facsimile or
other method of delivery.

1.13. “Escrow Agent” means Jones, Foster, Johnston & Stubbs, P.A., as agents for
Chicago Title Insurance Company whose address is:

Flagler Center Tower, Suite 1100

505 South Flagler Drive

West Palm Beach, Florida 33401

Attn: Larry B. Alexander, Esq.

Facsimile No.: (561) 650-5300

Telephone No.: (561) 659-3000

E-Mail: lalexander@jonesfoster.com

 

1.14. “Excluded Crops” means (a) growing crops on the Land and (b) sugar cane
stubble located on the Land.

1.15. “Farmable Acres” means the planted or plantable acres included as part of
the Land.

1.16. “Governmental Regulations” means any laws, ordinances, rules,
requirements, resolutions, policy statements and regulations (including, without
limitation, those relating to land use, subdivision, zoning, environmental,
toxic or hazardous waste, occupational health and safety, water, earthquake
hazard reduction, and building and fire codes) of the Authorities bearing on the
construction, alteration, rehabilitation, maintenance, use, operation or sale of
the Property.

1.17. “Improvements” means all buildings, improvements and fixtures located on
or affixed to the Land, including all buildings, structures and improvements of
every kind and description erected or placed on the Land.

4

 

1.18. “Inspection Period” means the period commencing on the date of the
delivery of Exhibit A-1, Exhibit A-2 and Exhibit A-3 of this Agreement and
expiring at 5:00 p.m. Eastern Standard Time on the later of (a) 60th day
thereafter, or (b) the 30th day after Buyer’s receipt of (i) the Title
Commitment (as hereinafter defined) and legible copies of the exceptions and
(ii) the Surveys (as defined in Section 4.7 of this Agreement), but in no event
will the expiration of the Inspection Period exceed seventy five (75) days after
the Effective Date.

1.19. “Intangible Property” means all of the right, title and interest of Seller
in and to all intangible personal property used in the operation of the Property
or maintenance of the Property, if any, including, without limitation, (a) to
the extent assignable, all warranties or guarantees from any contractors,
subcontractors, manufacturers, suppliers or materialmen pertaining to the
Property and/or any construction, repairs or alteration of the Property (all
such items in this clause (a) being collectively called the “Warranties and
Guaranties”), (b) all licenses, permits, development rights, certificates of
occupancy, authorizations, approvals, dedications, subdivision maps and
entitlements issued, approved or granted by Authorities or otherwise in
connection with the Property relating to the operation, occupancy and use of the
Property (all such items in this clause (b) being called the “ Licenses and
Permits”), specifically including all licenses and permits required to be issued
by any Authorities, (c) all goodwill generated by the Property, (d) all Seller’s
or any of its Affiliate’s stock and/or membership and/or voting rights in any
special district, any special drainage or improvement district or company which
provides any services or benefits to the Property, (e) all other rights,
allocations, crop acreage base and production rights resulting from or
determined in accordance with any state or federal agricultural program, and (f)
all products and proceeds of the foregoing.

1.20. “Irrigation and Drainage Easements” means irrigation and drainage easement
agreements to be negotiated between Seller and Buyer during the Inspection
Period to provide for irrigation and drainage necessary for the Water Management
Agreement and access to allow the applicable party to maintain and repair the
irrigation and

5

 

drainage facilities and system described in the Water Management Agreement.

1.21. “Land” means that certain parcel of land located in Hendry County, Florida
containing approximately 30,959 gross acres (the “Gross Acres”), which can be
further defined as the combination of 19,540 Farmable Acres (the “Gross Farmable
Acres”) and 11,419 Support Acres (the “Gross Support Acres”) and more
particularly described in Exhibit “A” which shall be provided by Seller to Buyer
subsequent to the execution of this Agreement but before the Inspection Period
begins, excluding the Excluded Crops; provided however the parties agree that
the Seller shall retain (i) that portion of the real estate described on Exhibit
“A-RR” relating to the Railroad Tract that is included in the foregoing gross
acreage calculations and (ii) ownership of all oil and gas located on and below
the surface of the Land. The Land is composed of three separate tracts, the
Hillgrade Tract as described on Schedule A-1 (the “Hillgrade Tract”), the
Collins Slough Tract as described on Schedule A-2 (the “Collins Slough Tract”),
and the 2x6 Tract as described on Schedule A-3 (the “2x6 Tract”).

1.22. “Lease” means that certain Lease Agreement between Seller, as Tenant, and
Buyer, as Landlord, in the form attached hereto as Exhibit “B”.

1.23. “Net Farmable Acres” means the Gross Farmable Acres minus any Farmable
Acres included in the Railroad Tract.

1.24. “Net Support Acres” means the Gross Support Acres minus any Support Acres
included in the Railroad Tract.

1.25. “Permitted Encumbrances” means the items described in Section 6.1.2, the
Sublease, Real property taxes for the current year which are not yet due and
payable, and Rules, regulations and future assessments, if any, by South Florida
Water Management District, the Lease, the Water Management Agreement, the
reservation of oil and gas rights by the Seller, the Irrigation and Drainage
Easements, the Reciprocal Access Easement, the RR Easements, and other matters
that are deemed to be

6

 

included as Permitted Encumbrances pursuant to Section 4.8 hereof.

1.26. “Personal Property” means all fixtures attached to the Land and the
improvements, including but not limited to roads, wells, casings, pumps,
transformers, power lines, lift stations, power units, motors, water control
structures, fuel tanks, road material such as gravel, shell rock, etc. and all
personal property used in connection with the Land (other than rolling stock and
farming equipment), irrigation equipment and systems, drainage equipment and
systems located on the Land and/or used for the benefit of the Land and owned by
Seller. Seller shall prepare a list of the Personal Property and deliver it to
Buyer for its approval within fifteen (15) days after the Effective Date, which
list (“Personal Property List”) shall be modified at Buyer’s reasonable request
to include additional items which are used on or in connection with the Land.

1.27. “Property” means, collectively, all of Seller’s right, title and interest
in and to the Land, the Appurtenances, the Improvements, the Personal Property
and the Intangible Property.

1.28. “Official Records” means the Official Records of Hendry County, Florida.

1.29. “Railroad Tract Impaired Acreage Valuation” means the adjustment to the
Base Purchase Price as outlined in Section 9.3 of this Agreement.

1.30. “Railroad Tract” means that land described on Exhibit A-RR consisting of
approximately 200 acres which will be retained by Seller subsequent to Closing
for the potential construction of a railroad line.

1.31. “Railroad Tract Valuation” means the adjustment to the Base Purchase Price
as outlined in Section 9.3 of this Agreement.

1.32. “Reciprocal Access Easement” means a reciprocal easement agreement (or
agreements) to be negotiated between the Buyer and Seller during the Inspection
Period to provide that the Buyer shall be granted a non-exclusive ingress and
egress easement over and upon a certain road located on real property retained
by the

7

 

Seller, and that the Seller shall have be granted a non-exclusive ingress and
egress easement over and upon a certain road located on the Land. Said roads are
further depicted on Exhibit “C” which shall be provided by Seller to Buyer
within fifteen (15) days after the Effective Date of this Agreement. The
Reciprocal Access Easement shall further provide that said easements shall be
perpetual (unless otherwise agreed by the Buyer and Seller) and shall constitute
covenants running with the land. Furthermore, the Reciprocal Access Easement
shall provide for mutually acceptable maintenance of such easement areas and
other commercially reasonable and mutually acceptable terms.

1.33. “Rental Account Escrow Agreement” means an agreement to be executed by
Buyer, as Landlord and Seller, as Tenant prior to the expiration of the
Inspection Period which shall provide for the payment of rent from United States
Sugar Corporation to a rental escrow agent upon Seller’s uncured default, as
Tenant, in the Master Lease.

1.34. “Reports” means all structural reviews, architectural drawings and
engineering, soils, seismic, environmental, geologic, water, drainage, and
architectural reports, tests, audits and studies pertaining to the Property
which are within the possession of, under the control of, or reasonably
available to Seller.

1.35. “Seller's Address” means the following:

10070 Daniels Interstate Court

Fort Myers, FL 33913

Attn: Clayton G. Wilson, CEO

Facsimile No.: _________

Telephone No.: 239-226-2001

With a copy to:

David A. Miller, Esquire

Peterson & Myers, P.A.

225 East Lemon Street, Suite 300

Lakeland, FL 33801-4627

Facsimile No.: (863) 688-8099

Telephone No.: 863-683-6511

E-Mail: dmiller@petersonmyers.com

8

 

1.36. “State” means the State of Florida.

1.37. “Subordination and Consent Agreement” means an agreement to be executed on
or before the Closing Date by United States Sugar Corporation, as Subtenant,
Seller, as Tenant and Buyer, as Landlord, subordinating the Sublease to the
Lease in the form to be agreed upon by the parties prior to the expiration of
the Inspection Period.

1.38. “Sublease” means that certain lease between Seller, as Landlord, and
United States Sugar Corporation, as Tenant, encumbering all or part of the Land,
which lease will become a sublease under the Lease, pursuant to the
Subordination and Consent Agreement.

1.39. “Support Acres” means the support or non-productive acres included as part
of the Land.

1.40. “Surface Use Agreement” means an agreement executed by Seller and any
third party exploration or drilling company who intends to access the Land for
the exploration of oil and/or gas, prior to such access, which agreement shall
provide for seismic surveys, soil gas surveys and tellurics surveys, use of
surface water for test drilling, the location of such access, exploration and/or
drilling, operation and production processes for such access and/or drilling,
operation and production, including remediation, environmental protection and
compensation to Buyer and/or tenants for any impairment to its agricultural
operations on the Land.

1.41. “Survival Period” means the period commencing on the Closing Date and
ending 5:00 p.m. Eastern Standard Time eighteen (18) months after the Closing
Date.

1.42. “Title Agent” means Jones, Foster, Johnston & Stubbs, P.A., as agents for
Chicago Title Insurance Company.

1.43. “Title Company” means Chicago Title Insurance Company.

9

 

1.44. “Variance Valuation” means the adjustment, either positive or negative, to
the Base Purchase Price as outlined in Section 3.2 of this Agreement.

1.45. “Water Management Agreement” means an agreement to be negotiated between
Seller and Buyer during the Inspection Period to provide for the sharing of
irrigation and/or drainage water and facilities serving jointly the Property and
the currently existing citrus grove located on the 2x6 Tract, with Seller having
priority to use water for purposes of irrigating and protecting citrus crops on
the currently existing citrus grove located on the 2x6 Tract during any freezes
that could be harmful to fruit crops located on the currently existing citrus
grove located on the 2x6 Tract.

In addition to those terms defined above, capitalized terms used in this
Agreement shall have the meanings following the use of such terms.

ARTICLE 2

PURCHASE AND SALE

Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property upon the terms and conditions set forth in this Agreement.

 

ARTICLE 3

PURCHASE PRICE

 

3.1. Deposit. Within five (5) business days after the Effective Date, Buyer
shall deposit with Escrow Agent the Deposit, which shall be held in a
non-interest bearing account.

If this Agreement is terminated by either Seller or Buyer as provided in this
Agreement, Escrow Agent shall deliver the portion of the Deposit then held by
Escrow Agent to the party entitled thereto pursuant to the applicable terms of
this Agreement.

 

If the transaction contemplated by this Agreement is consummated in accordance
with the terms of this Agreement, the Deposit shall be credited toward payment
of the Purchase Price at Closing.

3.2. Variance in Acreage. In the event that either the Net Farmable Acres or Net
Support Acres of the Land as provided in Paragraphs 1.22 and 1.23 hereof are
more or

10

 

less than the calculated amounts by one percent (1%) or greater, there will be
an adjustment to the Base Purchase Price by the amount of the Variance
Valuation. The Variance Valuation shall be calculated by adding (i) the product
of any variance of Net Farmable Acres by $4,000 and (ii) the product of any
variance of Net Support Acres by $1,163. There will be no adjustment to the Base
Purchase Price if the actual Net Farmable Acres and the actual Net Support Acres
are less than the one percent (1%) variance.

3.3. Balance of Adjusted Purchase Price. On or before the Closing Date, Escrow
Agent shall deliver the Deposit to the Title Agent and Buyer shall deliver to
Title Agent cash or a wire transfer of funds in the amount required to complete
the purchase (the “Cash Payment”). If the transaction contemplated by this
Agreement is consummated in accordance with the terms of this Agreement, the
Deposit and the Cash Payment shall be applied toward payment of the Adjusted
Purchase Price at the Closing.

3.4. Regulations§1.1031(k)-1(g)(6) Restrictions. Anything to the contrary in
Sections 3.1 or 3.3 or any other provision of the Agreement to the contrary
notwithstanding, Seller will not be entitled to receive any portion of the
Deposit held by the Escrow Agent or any interest thereon and will not be
entitled to receive, pledge, borrow, or otherwise obtain the benefits of money
or other property prior to the occurrence of those events specified in
Regulations §1.1031(k)-1(g)(6), except for payments authorized under Regulations
§1.1031(k)-1(g)(7)(ii). The provisions of this Section 3.4 will expire
automatically, without any further action by anyone, and will no longer be a
term or condition of this Agreement upon delivery by Seller to Buyer and Escrow
Agent of a written notice of assignment of Seller’s rights under this Agreement
to a Qualified Intermediary.

Prorations and adjustments relating to the Property shall be computed in
accordance with Paragraph 5.5 of this Agreement. If such computation of
apportionments shows that a net amount is owed by Buyer to Seller, such amount
shall be paid by Buyer to Seller on the Closing Date along with and in the same
manner as the Cash Payment. If the computation of apportionments shows that a
net amount is owed by Seller to Buyer, such amount shall be credited against the
Purchase Price. The foregoing to the contrary notwithstanding, the Cash Payment
and any other funds due to Seller will be paid to the Qualified Intermediary
instead of the Seller if the Seller

11

 

has assigned its rights under this Agreement to a Qualified Intermediary in
accordance with Section 14.18.

ARTICLE 4

ENTRY, INSPECTIONS AND EXAMINATION

4.1. Inspections, Tests and Studies. Seller shall permit Buyer and its
authorized agents and representatives to enter upon the Property at all
reasonable times during normal business hours to inspect and conduct reasonably
necessary tests and studies of the Property (“Inspections”). Buyer shall deliver
advance written notice to Seller (such written notice not to be delivered less
than twenty hours in advance) of its intention or the intention of its agents or
representatives to enter upon the Property. Buyer shall bear the cost of all
such inspections, tests and studies. In conducting any inspections, tests or
studies, Buyer and its authorized agents and representatives shall (a) not
unreasonably interfere with the operation, use and maintenance of the Property,
(b) not damage any part of the Property or any personal property owned or held
by any Tenant or any third party, (c) not injure or otherwise cause bodily harm
to Seller or any of its respective agents, contractors and employees or any
Tenant or other third party, (d) promptly pay when due the cost of all
inspections, tests or studies, (e) not permit any liens to attach to the
Property by reason of the exercise of their rights under this Paragraph and
shall immediately pay and discharge any such liens that do attach to the
Property, and (f) fully restore the Property to the condition in which the same
was found before any such inspections, tests or studies were undertaken.
Notwithstanding anything herein to the contrary, Buyer will not conduct any
invasive testing without first obtaining Seller’s prior written approval, which
approval will not be unreasonably withheld, conditioned or delayed.

4.2. Buyer's Indemnity. Buyer hereby agrees to indemnify, defend, protect and
hold Seller and its agents, employees and contractors harmless from and against
any and all liens, claims, losses, liabilities, damages, costs, expenses, causes
of action (including reasonable attorney’s fees and court costs) arising solely
out of Buyer’s, or its agent’s, acts or omissions during Buyer's inspections,
tests and studies, and not the result of any existing condition or

12

 

defect. All of Buyer's Inspections shall be performed at Buyer's sole cost and
expense. Before any entry by Buyer or its agents, employees or contractors upon
the Land, Buyer shall obtain a policy of general liability insurance coverage of
at least One Million and No/100ths Dollars ($1,000,000.00) per person and per
occurrence, single limit coverage, listing Seller as an additional insured
thereunder, which insurance coverage shall remain in effect until Closing or
until any earlier termination of this Agreement, and shall furnish to Seller a
certificate of insurance confirming such coverage. Buyer’s obligations hereunder
will survive the termination of this Agreement.

4.3. Review of Due Diligence Materials. On or prior to the date that is ten (10)
days after the Effective Date, Seller shall deliver to Buyer for Buyer's review
and approval the documents and materials (the “Due Diligence Materials”) listed
on attached Exhibit “D” and relating to the Property that are in Seller’s
possession, custody or control. Seller shall likewise deliver updated Due
Diligence Materials to Buyer as to any information thereon which Seller becomes
aware has changed. Notwithstanding anything herein to the contrary, Seller
disclaims any warranty or representation concerning the accuracy of the Due
Diligence Materials and the information contained in the Due Diligence Materials
and Buyer acknowledges the Due Diligence Materials are being delivered by Seller
to Buyer as a convenience only and that any reliance on or use of such Due
Diligence Materials by Buyer shall be at the sole risk of the Buyer; provided
however that Seller is obligated to advise Buyer of any inaccuracies in the Due
Diligence Materials known to it, and any inaccuracies that it becomes aware of
after the delivery of the Due Diligence Materials.

4.4. No Negation of Representations and Warranties. The exercise or undertaking
by Buyer of an inspection, examination, test or study or the review by Buyer of
the Due Diligence Materials or any other act by Buyer shall not negate any
representation, warranty or covenant, of Seller or modify any of Buyer's rights
or Seller's obligations in the event of any breach by Seller of its
representations, warranties or covenants in this Agreement.

13

 

4.5. Termination During Inspection Period. Buyer shall have the right, in its
sole discretion, on or before the expiration of the Inspection Period to notify
Seller in writing (the “Termination Notice”) that it has elected to terminate
this Agreement. Upon receipt by the Escrow Agent of a copy of the Termination
Notice, the Escrow Agent shall deliver the Deposit to Buyer, and except for any
obligations hereunder which survive the termination of this Agreement, all
rights and obligations of the parties under this Agreement shall terminate.
Buyer's failure to send the Termination Notice within the time required herein,
shall constitute its waiver of its right to terminate this Agreement as provided
in this Paragraph 4.5.

4.6. As Is Sale. Except for warranties set forth in instruments delivered at
Closing, or as provided in this Agreement to the contrary, Buyer agrees that it
will accept the physical condition of the Property in its AS IS condition, as of
the last day of the Inspection Period; provided however, Seller shall cause the
Personal Property to be in good working condition on the Closing Date. Seller
expressly discloses and Buyer acknowledges that the Real Property has been used
historically for agricultural purposes, and is subject to environmental issues
related to agricultural uses, including without limitation agricultural
chemicals and other hazardous substances commonly used in agricultural
operations. Seller shall be obligated to remediate any of the aforementioned
environmental issues up to the maximum cost to Seller of $250,000 and Seller
will be obligated to indemnify Buyer for such environmental issues, up to the
maximum amount of $250,000.

4.7. Survey. Within fifteen (15) days after the Effective Date, Buyer shall
advise Seller in writing as to whether it requires either new ALTA surveys or
new boundary surveys meeting the Florida minimum technical requirements
(“Surveys”) for the Land and if so, Buyer shall obtain the Surveys for the Land
to be prepared and delivered to Buyer, which shall: (i) show legal descriptions
for the Land; (ii) show the impact of the Permitted Encumbrances on the Land;
and (iii) certify the Surveys to Buyer and Seller. Buyer and Seller shall
jointly direct the surveyor providing the Surveys to bill each one-half of the
cost of the Surveys, and unless paid previously, Seller and Buyer shall each pay
one-half of the cost of the surveys at

14

 

Closing in accordance with the foregoing cost-share allocation. If Buyer sends
the Termination Notice, Buyer and Seller shall each pay one-half of the cost of
the Surveys to the surveyor in accordance with the foregoing cost-share
allocation. Notwithstanding the foregoing, (x) Seller shall obtain within fifty
(50) days after the Effective Date and pay all of the costs of the survey
required to determine the Railroad Tract and (y) with respect to surveys of the
Collins Slough Tract, if the Title Company requires a survey to delete the
survey exception in order to issue the Title Policy without a survey exception,
the parties shall split the costs of the survey for the Collins Slough Tract
otherwise the costs of such survey shall be paid by Buyer.

4.8. Title Insurance. On or prior to the 30th day after the Effective Date,
Buyer shall have received a title insurance commitment issued by the Title
Company with respect to the Property agreeing to issue to the Buyer upon the
recording of the Deed an owner’s marketability title insurance policy in the
amount of the Purchase Price and a copy of all title exceptions listed therein
(the “Title Commitment”). As of the Closing, the Title Company shall have issued
or shall have committed to issue to Buyer, upon payment of the premiums required
therefor, A.L.T.A. Owner's Policy of Title Insurance showing fee title to
Property vested in Buyer, subject only to the Permitted Encumbrances (the “Title
Policy”). The Title Policy shall be issued with liability in an amount equal to
the Purchase Price of the Property. Buyer shall give Seller written notice (the
"Title Notice") on or before the date that is thirty (30) days after Buyer
receives the Title Commitments that the condition of title as set forth in the
Title Commitments and the Surveys is or is not satisfactory in Buyer's sole and
absolute discretion. If Buyer fails to deliver to Seller the Title Notice within
the time period set forth above, Buyer shall be deemed to be satisfied with the
status of title and survey matters and to have waived the right to object to the
same and the exceptions shown on the Title Commitment shall be deemed to be
included as Permitted Encumbrances. Notwithstanding anything herein to the
contrary, Seller shall use commercially reasonable efforts and take such actions
as are reasonably required to cure prior to the Closing Date the objections to
title and/or survey raised by Buyer in the Title Notice (the “Title Defects”),
subject however to the Seller not being required expend any

15

 

monies or institute any legal or administrative proceedings to cure any title
objections. In addition, at the Closing, Seller shall be obligated to satisfy or
transfer to bond, from Seller's proceeds, any monetary encumbrances or liens
affecting the Property created or assumed by Seller or arising from Seller's
acts or omissions, to the extent of the Purchase Price, and to terminate any
notices of commencement. If all of the Title Defects shall not have been cured
by the Closing Date, then on or before the Closing Date Buyer shall have the
right to either (a) agree to take title to the Property as is without any
reduction in the Purchase Price, or (b) terminate this Agreement by giving
written notice thereof to Seller, with a copy to Escrow Agent, in which event
Escrow Agent may immediately, without further authorization or direction, refund
the Deposit to the Buyer, and Buyer and Seller shall be released from all
further duties or obligations to one another under this Agreement, except for
any obligations which are specified to survive any termination of this
Agreement.

ARTICLE 5

ESCROW

5.1. Indemnification and Non-Liability of Escrow Agent. Escrow Agent agrees to
hold the Deposit pursuant to the provisions of this Agreement for application in
accordance with the provisions hereof, upon the following terms:

5.1.1 Duties. Escrow Agent shall have no duties or responsibilities other than
those expressly set forth in this Agreement. Escrow Agent shall have no duty to
enforce any obligation of any person to make any payment or delivery or to
enforce any obligation of any person to perform any other act. Escrow Agent
shall be under no liability to Seller or Buyer or to anyone else by reason of
any failure on the part of Seller or Buyer or any maker, guarantor, endorser or
other signatory of any document or any other person to perform such person's
obligations under any such document. Except for amendments to this Agreement and
except for joint instructions given to Escrow Agent by Seller and Buyer relating
to the Deposit, Escrow Agent shall not be obligated to recognize any agreement
between any or all of the persons referred to herein, notwithstanding that
references thereto may be made herein and whether or not it has knowledge
thereof Escrow Agent shall have no responsibility or liability for any loss of
principal and/or interest on any

16

 

investment of the Deposit, except as a result of Escrow Agent’s gross negligence
or misconduct.

5.1.2 Right to Interplead. In its capacity as Escrow Agent, Escrow Agent shall
not be responsible for the genuineness or validity of any security, instrument,
document or item deposited with it and shall have no responsibility other than
to faithfully follow the instructions contained herein, and it is fully
protected in acting in accordance with any written instrument given to it
hereunder by Seller or Buyer and believed by Escrow Agent to have been signed by
the proper person. Escrow Agent may assume that any person purporting to give
any notice hereunder has been duly authorized to do so. The Escrow Agent is
acting as a stakeholder only with respect to the Deposit. In the event that for
any reason there is any dispute or uncertainty concerning any action to be taken
hereunder, Escrow Agent shall have the right to take no action until it shall
have received instructions in writing concurred to by Seller and Buyer or until
directed by a final order of judgment of a court of competent jurisdiction,
whereupon Escrow Agent shall take such action in accordance with such
instructions or such order, provided that Escrow Agent shall have the right in
the event of a dispute between Buyer and Seller to interplead the Deposit into
the Registry of the Circuit Court in and for the County.

5.1.3 Ministerial Duties. The duties of Escrow Agent are purely ministerial in
nature. Escrow Agent shall not be liable to Seller or Buyer or to anyone else
for any, action taken or omitted by it, or any action suffered by it to be taken
or omitted, in good faith and in the exercise of reasonable judgment, except for
acts of willful misconduct or gross negligence. Escrow Agent may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by Escrow
Agent), statement, instrument, report or other paper or document (not only as to
its due execution and the validity and effectiveness of its provisions, but also
as to the truth and acceptability of any information therein contained) which is
reasonably believed by Escrow Agent to be genuine and to be signed or presented
by the proper person or persons. Escrow Agent shall not be bound by any notice
or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms hereof, unless evidenced by a final judgment or
decree of a court of competent jurisdiction, or a writing delivered to Escrow
Agent signed by the proper party or parties and, if the duties or rights of
Escrow Agent are affected, unless it shall give its prior written consent
thereto.

5.1.4 Assumptions. Escrow Agent shall have the right to assume in the absence of
written notice to the contrary from the proper person or persons that a fact or
an event by reason of which an action would or might be taken by Escrow Agent
does not exist or has not occurred, without incurring liability to Seller or
Buyer or to anyone else for any action taken or omitted if acting in good faith,
or any action suffered by it to be taken or omitted if acting

17

 

in good faith and in the exercise of reasonable judgment in reliance upon such
assumption.

5.1.5 Demand for Deposit. If for any reason the Closing does not occur and
either Seller or Buyer makes a written demand upon Escrow Agent for payment or
refund, as the case may be, of the Deposit or any portion thereof, Escrow Agent
shall give written notice to the other party of such demand. If Escrow Agent
does not receive a written objection from the other party to the proposed
payment or refund, as the case may be, within five (5) Business Days after the
giving of such notice, Escrow Agent is hereby authorized to and shall make such
payment or refund, as the case may be; provided, however, if for any reason
Escrow Agent in good faith shall elect not to make such payment, Escrow Agent
shall continue to hold such amount until otherwise directed by written
instructions from the parties to this Agreement or a final judgment of a court
of competent jurisdiction.

5.1.6 Resignation. Escrow Agent may resign at any time as Escrow Agent hereunder
upon giving five (5) days prior written notice to that effect to each of the
Seller and Buyer. In such event, the successor Escrow Agent shall be a
nationally recognized title insurance company selected by Buyer with offices
within the State of Florida. Such party that will no longer be serving as Escrow
Agent shall deliver, against receipt, to such successor Escrow Agent, the
Deposit held by such party, to be held by such successor Escrow Agent pursuant
to the terms and provisions of this Agreement. If no such successor has been
designated on or before such party ceases to be Escrow Agent hereunder, whether
by resignation or otherwise, its obligations as Escrow Agent shall continue
until such successor is appointed; provided, however, its sole obligation
thereafter shall be to safely keep all monies then held by it and to deliver the
same to the person, firm or corporation designated as its successor or until
directed by a final order or judgment of a court of competent jurisdiction,
whereupon Escrow Agent shall make disposition thereof in accordance with such
order. If no successor Escrow Agent is designated and qualified within five (5)
days after its resignation is effective, such party who will no longer be
serving as Escrow Agent may apply to a court of competent jurisdiction for the
appointment of a successor Escrow Agent. Any successor Escrow Agent shall agree
to be bound by the terms of this Agreement.

5.1.7 Waiver of Conflict. Seller acknowledges that Escrow Agent is Buyer’s
counsel, waives all conflicts that may arise from such relationship and agrees
that Escrow Agent may represent Buyer with regard to this Agreement and any
litigation that may arise under it, so long as the Escrow Agent interpleads the
Deposit into the Registry of the Circuit Court in and for the County following a
dispute between the Seller and Buyer, prior to representing the Buyer of record
in such litigation.

18

 

5.2. Closing Date. The Closing shall occur at the offices of Title Agent on the
Closing Date; provided, however, Seller, Buyer and Title Agent agree to
cooperate with Buyer’s request for an escrow or “mail away” closing.

5.3. Seller's Deliveries. Seller hereby covenants and agrees to deliver or cause
to be delivered to Escrow Agent on or before 10:00 a.m. Eastern Standard Time on
the Closing Date the following instruments and documents for the Property:

5.3.1 Deed. A Special Warranty Deed (the “Deed”), duly executed and acknowledged
in recordable form by Seller, conveying the Land, Improvements and the
Appurtenances to Buyer, subject only to the Permitted Encumbrances, and
reserving the oil and gas rights below the surface of the Land.

5.3.2 Assignment of Intangible Property. Two (2) counterpart originals of an
assignment of the Intangible Property (the “Intangible Assignment”), duly
executed by Seller assigning to Buyer all of Seller’s right, title and interest
in and to such Intangible Property. The Intangible Assignment shall be in the
form of and upon the terms reasonably satisfactory to Buyer.

5.3.3 Non-Foreign Certification. A certification duly executed by Seller under
penalty of perjury in the form of, and upon the terms reasonably satisfactory to
Buyer (“Non-Foreign Certificate”).

5.3.4 Proof of Authority. Such proof of Seller's authority and authorization to
enter into this Agreement and consummate the transactions contemplated hereby,
and such proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller as may be reasonably required by the Title Company and/or
Buyer.

5.3.5 Title/Lien Affidavits. Any title, possession and lien affidavits or
mechanic's lien indemnifications as may be reasonably requested by the Title
Company in order to issue the Title Policy (as defined in Section 6.1.2) without
the standard exceptions being included therein.

5.3.6 Certificate Confirming Representations and Warranties. A certificate duly
executed by Seller confirming all representations and warranties of Seller set
forth in Article 7 are true and correct as of the date hereof or indicating any
changes thereto.

5.3.7 Closing Statement. Four (4) counterpart originals of the closing statement
for the Property duly executed by Seller.

19

 

5.3.8 Lease. Two counterpart originals of the Lease, duly executed by Seller, as
tenant and witnessed by two (2) witnesses.

5.3.9 Lease Payments. All payments due to Buyer, as landlord, which are payable
upon execution of the Lease.

 

5.3.10 Bill of Sale. A general warranty bill of sale for the Personal Property,
duly executed by Seller.

5.3.11 Water Management Agreement. Two counterpart originals of the Water
Management Agreement duly executed by Seller in recordable form and witnessed by
two witnesses.

5.3.12 Irrigation and Drainage Easements. Irrigation and Drainage Easements (if
applicable) duly executed by Seller in recordable form and witnessed by two
witnesses.

5.3.13 Subordination and Consent Agreement. Three counterpart originals of the
Subordination and Consent Agreement executed by United States Sugar Corporation
as Subtenant, Seller as Tenant and Buyer as Landlord.

5.3.14 RR Easements. The RR Easements (as defined in Section 9.3), duly executed
and acknowledged in recordable form by Seller, granting the easement rights
specified in Section 9.3.

5.3.15 Reciprocal Access Easement. The Reciprocal Access Easement duly executed
by Seller in recordable form and witnessed by two witnesses.

5.4. Buyer's Deliveries. Buyer hereby covenants and agrees to deliver or cause
to be delivered to Escrow Agent on or before 10:00 a.m. Eastern Standard Time on
the Closing Date the following instruments and documents for the Property:

5.4.1 Cash Payment. The Cash Payment.

5.4.2 Assignment of Intangible Property. Two (2) counterpart originals of the
Intangible Assignment, duly executed by Buyer.

5.4.3 Closing Statement. Four (4) counterpart originals of the closing statement
for the Property duly executed by Buyer.

5.4.4 Lease. Two (2) counterpart originals of the Lease duly executed by Buyer,
as landlord and witnessed by two (2) witnesses.

20

 

5.4.5 Subordination and Consent Agreement. Three (3) counterpart originals of
the Subordination and Consent Agreement executed by United States Sugar
Corporation as Subtenant, Seller as Tenant and Buyer as Landlord.

5.4.6 Water Management Agreement. Two counterpart originals of the Water
Management Agreement duly executed by Buyer in recordable form and witnessed by
two witnesses.

5.4.7 Irrigation and Drainage Easements. Irrigation and Drainage Easements (if
applicable) duly executed by Buyer in recordable form and witnessed by two
witnesses

5.4.8 RR Easements. The RR Easements duly executed and acknowledged in
recordable form by Buyer.

5.4.9 Reciprocal Access Easement. The Reciprocal Access Easement duly executed
by Buyer in recordable form and witnessed by two witnesses.

5.5. Prorations.

5.5.1 General. All items to be prorated shall be prorated as of 11:59 P.M. on
the day preceding the Closing (the “Apportionment Date”) and shall constitute
adjustments to the Adjusted Purchase Price to be paid by Buyer to Seller at
Closing. For purposes of calculating prorations, Seller shall be deemed to be
entitled to the Property and, therefore, entitled to the income and
responsibility for the expenses for the Apportionment Date (not including the
Excluded Crops) and Buyer shall be deemed to be in title to the Property, and
therefore entitled to the income and responsible for the expenses (not including
the Excluded Crops), for the entire day upon which the Closing occurs unless
expressly provided otherwise in this Agreement. All proration items pertaining
to the month in which the Closing occurs shall be prorated based upon the actual
number of days in such month.

5.5.2 Real Estate Taxes and Assessments. Real estate and personal property ad
valorem taxes and all special assessments for the year of the Closing shall not
be prorated, as Seller shall, during the term of the Lease, remain responsible
for the payment for all such taxes and special assessments pursuant to the
Lease. Seller shall be obligated to and shall discharge prior to Closing all
past due ad valorem property taxes, both real and personal, against the Property
and relating to current or prior years, and assessments for improvements.

21

 

5.5.3 Utilities. Utilities will not be prorated for the year of the Closing and
Seller shall, during the term of the Lease, remain responsible for payment of
all utilities for the Property, pursuant to the Lease.

5.5.4 Other Expenses. All other expenses not otherwise specified herein in
connection with the Property accruing and relating to the period through and
including the Apportionment Date will be the responsibility of and paid by
Seller.

5.6. Disbursements and Other Actions by Escrow Agent. Upon the Closing, Title
Agent shall promptly undertake all of the following in the manner hereinbelow
indicated:

5.6.1 Funds. Disburse all funds deposited with Title Agent as follows:

5.6.1.1. Closing Costs. Pay all closing costs which are required to be paid
(e.g., recording costs, documentary transfer taxes, and premium for the Title
Policy and related fees and costs, and any other charges set forth on the
Closing Statement to the appropriate parties listed thereon).

5.6.1.2. Seller’s Debts and Obligations. Pay all of Seller’s payables, debts and
obligations under this agreement related to the Property, including mortgages
and liens.

5.6.1.3. To Seller. After deducting therefrom the amounts expended by Title
Agent which are chargeable to the account of Seller and deducting therefrom or
adding thereto (as appropriate) the net amount of the prorations pursuant to
Paragraph 5.5 above, disburse the balance of the Cash Payment to Seller.

5.6.1.4. To Buyer. If applicable, disburse any remaining funds to Buyer in
accordance with separate instructions to be delivered to Title Agent by Buyer.

5.6.2 Recordation. The Title Agent shall record in the Official Records the Deed
(with documentary transfer tax), the Irrigation and Drainage Easements, the RR
Easements, the Reciprocal Access Easement, and any other documents which Seller
and Buyer hereto may mutually direct to be recorded in the Official Records and
obtain conformed copies thereof for distribution to Buyer and Seller.

5.7. Closing Costs. Seller and Buyer shall pay the costs and expenses incurred
in connection with this transaction as hereafter set forth. Seller and Buyer
each shall pay its own attorneys' fees incurred in connection with the
transaction contemplated by this Agreement. Seller

22

 

shall pay the documentary and other transfer taxes incurred in connection with
the Closing of this transaction, including documentary stamp taxes on the Deed.
Seller and Buyer shall each pay one-half of the cost of recording the Water
Management Agreement and Irrigation and Drainage Easements and one-half of the
premium for (a) the Title Commitment and Policy at the Butler Rate (the minimum
amount required to be paid for title insurance pursuant to Florida law), and (b)
abstract fees. The cost of the Surveys shall be paid in accordance with the
provisions of Section 4.7. The costs of recording the Deed and all third-party
due diligence costs incurred by Buyer in connection with the transaction
contemplated by this Agreement shall be paid by Buyer.

5.8. Seller's Deliveries to Buyer Upon Closing. Seller shall deliver to Buyer,
on or prior to the Closing, the following:

5.8.1 Property. Possession of the Property, subject to the Lease.

5.8.2 Licenses and Permits. Originals of all Licenses and Permits or, to the
extent an original of a License or Permit is unavailable, a duplicate original
thereof with a certificate executed by Seller warranting the authenticity of
such duplicate original.

5.8.3 Warranties and Guaranties. Originals of all Warranties and Guaranties, if
any, or, to the extent an original of a Warranty or Guaranty is unavailable, a
duplicate original thereof with a certificate executed by Seller warranting the
authenticity of such duplicate original.

5.8.4 Reports. Originals of the Reports.

ARTICLE 6

CONDITIONS TO CLOSING

6.1. Conditions Precedent to Buyer's Obligations. The Closing and Buyer's
obligations with respect to the transactions contemplated by this Agreement are
subject to the satisfaction, not later than the Closing (unless otherwise
provided), of the following conditions:

6.1.1 Representations, Warranties and Covenants of Seller. Seller shall have
duly performed each and every covenant to be performed by Seller under this
Agreement and Seller's representations and warranties set forth

23

 

in this Agreement shall be true and correct and recertified as of the Closing in
all material respects.

6.1.2 No Material Changes; Endorsements to Title Commitments. At the Closing,
there shall have been no material adverse changes in the physical or financial
condition of the Property. Within three (3) business days prior to Closing, the
Title Agent shall deliver to Buyer endorsements to the Title Commitment which
update the effective date thereof. If such endorsements add any exceptions to
Schedule B-II of the Title Commitment, then Buyer may object in a writing
delivered to Seller prior to the Closing and such objection shall be treated as
a Title Notice under Paragraph 6.1.2 hereof. At the Closing, the title
commitment shall be endorsed to delete (a) any and all requirements or
preconditions to the issuance of an owner’s marketability title insurance policy
to the Buyer, (b) the "Gap Exception," (c) all standard exceptions (including
the survey exception), and (d) any notices of commencement which are shown as
Schedule B-II exceptions.

6.1.3 Moratorium. At the Closing, there shall be no reclassification, rezoning
or other statute, law, judicial or administrative decision, proceeding,
ordinance or regulation (including amendments and modifications of any of the
foregoing) pending or proposed to be imposed by the Authorities or any public or
private utility having jurisdiction over the Property which would adversely
affect, in Buyer's reasonable judgment, the acquisition, use or sale of the
Property.

6.1.4 Lease. Seller, as tenant executes and delivers the Lease to Buyer, as
landlord at Closing.

6.1.5 Water Management Agreement and Irrigation and Drainage Easements. The
Water Management Agreement and the Irrigation and Drainage Easements must be
mutually agreed upon in writing by Seller and Buyer prior to the expiration of
the Inspection Period.

6.2. Conditions Precedent to Seller's Obligations. The Closing and Seller's
obligations with respect to the transactions contemplated by this Agreement are
subject to (a) Buyer having performed each and every covenant to be performed by
Buyer under this Agreement (b) Buyer's representations and warranties set forth
in this Agreement being true and correct as of the Closing in all material
respects, (c) Buyer, as landlord, executes and delivers the Lease to Seller, as
tenant, at Closing, and (d) the Water Management Agreement, the Irrigation and
Drainage Easements, the Reciprocal Access Easement, and the RR Easements must be
mutually agreed upon in writing by

24

 

Seller and Buyer prior to the expiration of the Inspection Period.

6.3. Failure of Condition to Closing. Except as otherwise set forth herein, in
the event any of the conditions set forth in Paragraph 6.1 or Paragraph 6.2 are
not timely satisfied or waived, for a reason other than the default of Buyer or
Seller under this Agreement:

6.3.1 This Agreement and the rights and obligations of Buyer and Seller shall
terminate, except as otherwise provided herein; provided, however, no such
termination shall occur until (a) Buyer has had the opportunity to waive any
condition for Buyer's benefit within two (2) business days after receipt of
written notice from Seller, and (b) Buyer does not elect to waive such
condition; and

6.3.2 Escrow Agent and/or the Title Agent are hereby instructed to promptly
return to Seller and Buyer all funds (including the Deposit) and documents
deposited by them, respectively, which are held by Escrow Agent and/or the Title
Agent on the date of said termination.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

In addition to any express agreements of Seller contained herein, the following
constitute representations, warranties and/or covenants of Seller to Buyer.

7.1. Seller's Authority.

7.1.1 Power. Seller has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein, and to consummate the
transactions contemplated hereby.

7.1.2 Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Seller in connection with the entering into this
Agreement, the instruments referenced herein, and the consummation of the
transactions contemplated hereby. No consent of any partner, shareholder,
creditor, investor, judicial or administrative body, Authority or other party is
required.

7.1.3 Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Seller have the legal power, right, and actual
authority to bind Seller to the terms and conditions hereof and thereof.

25

 

7.1.4 Validity. This Agreement and all documents required hereby to be executed
by Seller are and shall be valid, legally binding obligations of and enforceable
against Seller in accordance with their terms.

7.1.5 No Conflict. Neither the execution and delivery of this Agreement and
documents referenced herein, nor the incurrence of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement and the documents referenced herein
conflict with or result in the material breach of any terms, conditions or
provisions of, or constitute a default under, any bond, note, or other evidence
of indebtedness or any contract, indenture, mortgage, deed of trust, loan,
partnership agreement, lease or other agreements or instruments to which Seller
is a party or affecting the Property.

7.2. Legal Nature.

7.2.1 Legal Actions. There are no pending, or to Seller’s actual knowledge
without further inquiry threatened or contemplated, actions, suits,
arbitrations, claims or proceedings, at law or in equity, affecting the Property
or in which Seller is, or to the best of Seller's knowledge will be, a party by
reason of Seller's ownership of the Property.

7.2.2 Bankruptcy. Seller neither contemplates nor has (i) made a general
assignment for the benefit of creditors; (ii) filed any involuntary petition in
bankruptcy or suffered the filing of an involuntary petition by Seller's
creditors; (iii) suffered the appointment of a receiver to take possession of
all or substantially all of Seller's assets; (iv) suffered the attachment or
other judicial seizure of all, or substantially all, or Seller's assets; (v)
admitted in writing its inability to pay its debts as they come due; or (vi)
made an offer of settlement, extension or compromise to its creditors generally.
Seller is solvent and able to pay its debts as they come due in the usual and
ordinary course of business.

7.2.3 Authorities. To Seller's actual knowledge without further inquiry, there
is not any plan, study or effort by any of the Authorities which in any way
would materially affect the use of the Property for its intended uses. To
Seller’s actual knowledge without further inquiry, there are not any intended
public improvements which will result in any charge being levied against, or any
lien being assessed upon, the Property. To Seller's actual knowledge without
further inquiry, there is not any existing, proposed or contemplated plan to
widen, modify or realign any street or highway contiguous to the Property.

7.2.4 Governmental Regulations. To Seller's actual knowledge without further
inquiry, there are no violations of Governmental Regulations relating to the
Property and the present uses of the Improvements are permitted uses under
applicable zoning and building laws and ordinances. To Seller's

26

 

actual knowledge without further inquiry, the conveyance of the Property does
not violate any Governmental Regulations.

7.2.5 Licenses and Permits. To the best of Seller’s knowledge, all licenses,
approvals, permits and certificates from the Authorities or private parties
necessary for the use and operation of the Property as it is currently being
used and operated, were obtained and are currently possessed by Seller, and the
Property has been constructed, modified and used in accordance with (a) all
applicable approvals, licenses, permits and certificates, (b) all Governmental
Regulations, and (c) all covenants, conditions, restrictions, easements and
agreements of any kind or nature affecting the Property. To the best of Seller's
knowledge, Seller has at all times operated in compliance with all requirements
of each License and Permit.

7.2.6 Taxes. Other than the amounts disclosed by the tax bills delivered to
Buyer by Seller, to the best of Seller’s knowledge no other real property or
personal property taxes have been or will be assessed against the Property for
the previous tax year. To the best of Seller’s knowledge, there are not any
special assessments or charges which have been levied against the Property or
which will result from work, activities or improvements done to the Property by
Seller. To the best of Seller's knowledge, there are not any intended public
improvements which will result in any charge being levied against, or in the
creation of any lien upon, the Property or any portion thereof. Seller has paid
through the date hereof and shall have paid through the Closing Date all
occupancy, use and/or sales taxes imposed on the operation of the Property.
Seller has no knowledge of any special assessments or charges which have been
levied against the Property or which will results from work, activities or
improvements done to the Property.

7.2.7 Title. Seller is the legal fee simple title holder of the Property and has
good, marketable and insurable title to the Property, free and clear of all
liens, encumbrances, claims, covenants, conditions, restrictions, easements,
rights of way, options, judgments or other matters, other than the Permitted
Encumbrances and mortgages which shall be discharged and satisfied at Closing.
There shall be no change in the ownership, operation or control of Seller from
the date hereof until the Closing.

7.2.8 Defects. To Seller's actual knowledge without further inquiry, there are
no physical or mechanical defects in the condition of the Property and ordinary
wear and tear, including, but not limited to, the roofs, exterior walls or
structural components of any Improvements and the heating, air conditioning,
plumbing, ventilating, elevator, utility, sprinkler and other mechanical and
electrical systems, apparatus and appliances located in the Property, and all of
the foregoing items are operational. To Seller's actual knowledge without
further inquiry, the Property is free from infestation by termites or other
pests, insects, disease or animals. To the best of Seller’s

27

 

knowledge, all Personal Property is in good working condition and Seller shall
cause all Personal Property to be in good working condition on the Closing Date.

7.2.9 Soil. To Seller's actual knowledge without further inquiry, there are no
defects or conditions of the soil which will impair the present use and
operation of the Property. Seller has received no written notice of any
discharges of materials from the Property into any “waters of the United States”
as defined in 33 CFR § 328.3 (July 1, 2007 edition), and Seller has not received
any written notice from the United States Army Corps of Engineers that such
"waters of the United States" exist on the Property.

7.2.10 Insurance Company Notices. Seller has not received any notices from any
insurance company of any defects or inadequacies in the Property which have not
been corrected.

7.2.11 No Sales Contracts. Seller has not entered into any other contracts for
the sale of the Property, nor do there exist any rights of first refusal or
options to purchase the Property or any portion thereof, nor will Seller enter
into any such agreements during the term of this Agreement.

7.2.12 Hazardous Materials. Notwithstanding anything herein to the contrary,
Seller expressly affirms and Buyer acknowledges that the Real Property has been
used historically for agricultural purposes, and is subject to environmental
issues related to agricultural uses, including without limitation agricultural
chemicals and other hazardous substances commonly used in agricultural
operations. Subject to the foregoing disclosures, to Seller's actual knowledge
without further inquiry, the Property is free of all hazardous waste or
substances and the Property is not in violation of any applicable Governmental
Regulations and any applicable regulatory levels. To Seller’s actual knowledge
without further inquiry, there are not currently any underground tanks located
on or in the Property, and if underground tanks have been located on or in the
Property, such underground tanks have been removed in accordance with all
Governmental Regulations. The term hazardous waste or substances shall include
those substances included within the definitions of “hazardous substances,”
hazardous materials,” “toxic substances,” or “solid waste” in CERCLA, RCRA, and
the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., and
in the regulations promulgated pursuant to said laws or any replacement thereof
and such other substances, materials and wastes which are or become regulated
under applicable Governmental Regulations or which are classified as hazardous
or toxic under Governmental Regulations. In the event Buyer determines prior to
Closing that there are any hazardous wastes or substances upon or within the
Property, Seller shall be obligated to clean up and remediate such hazardous
wastes or substances either prior to Closing, or, if such work cannot be
performed prior to Closing, Seller shall escrow at Closing a sufficient amount
of money with Escrow Agent as determined by Buyer’s

28

 

environmental consultant, sufficient to clean up or remediate such hazardous
wastes or substances in accordance with all Governmental Regulations. The
representations and warranties set forth in this paragraph shall survive Closing
for the Survival Period.

7.2.13 Storage Tanks. To Seller's actual knowledge without further inquiry, no
storage tank (whether above or below ground) has been located or used on any
portion of the Property, excluding only such above ground storage tanks that
have been used to store fuel and quantities of farm chemicals reasonably
necessary for the growing and maintenance of crops, which above ground storage
tanks, to Seller's actual knowledge without further inquiry, at all times during
Seller's ownership of the Property have been stored and maintained in accordance
with manufacturer recommendations and in accordance with all federal, state and
local laws, codes, regulations and ordinances.

7.2.14 Historical Sites. Seller has not received written notice that any portion
of the Property has been designated a site or area of archeological or
historical significance.

7.2.15 Burial Plots. Seller has not received written notice that any portion of
the Land has been used as a human burial plot or site.

7.2.16 Habitat. Seller has not received written notice that any portion of the
Property has been designated as, or is eligible for designation as, a critical
habitat for a threatened or endangered species under the Endangered Species Act
of 1973, 16 U.S.C. §§ 1531-1534, except that Seller discloses to Buyer that
Seller believes some portion of the Land may be located in secondary habitat for
the Florida panther; provided that if a portion of the Land is located in a
secondary habitat for the Florida panther, to the Seller’s knowledge such
habitat does not materially adversely impact the use of the Land for
agricultural purposes, nor is Seller aware of any current or proposed
regulations or restrictions that would materially adversely impact the use of
the Land for agricultural purposes as a result of a portion of the Land being a
secondary habitat for the Florida panther.

7.2.17 Contracts. Other than Permitted Encumbrances, there are no contracts or
agreements related to the marketing or processing of crops that may be grown on
the Land (or any portion thereof), nor the use, ownership or operation of the
Property which would be binding upon Buyer after the Closing, except as
specified below. Seller has entered into the leases or agreements relating to
the Property identified on attached Exhibit “E” which will be provided by Seller
to Buyer within fifteen (15) days after the Effective Date of this Agreement and
which will survive the closing of this Agreement.

29

 

7.2.18 Eminent Domain. To the best of Seller’s knowledge, there are no pending
or threatened governmental proceedings in eminent domain with respect to any
portion of the Property.

7.2.19 ERISA Compliance. (i) Seller is not an "employee benefit plan" as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974
("ERISA"), which is subject to Title I of ERISA, or a "plan" as defined in
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code;
(ii) the Property and the assets of Seller do not constitute "plan assets" of
one or more such plans for purposes of Title I of ERISA or Section 4975 of the
Code; (iii) for purposes of Section 3(14) of ERISA, Seller is not a party in
interest with Buyer; and (iv) transactions by or with Seller are not in
violation of state statutes applicable to Seller that regulate investments of
and fiduciary obligations with respect to governmental plans.

7.2.20 OFAC Compliance. Seller has not been designated as a "specifically
designated national and blocked person" on the most current list published by
the Office of Foreign Asset Control of the U.S. Department of the Treasury
("OFAC") at its official website (http://www.treas.gov/ofac./t11sdn.pdf) or at
any replacement website or other replacement official publication of such list
(collectively, the "List"); (ii) is currently in compliance with and will at all
times during the term of this Agreement (including any extension thereof) remain
in compliance with the regulations of OFAC and any statute, executive order
(including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto; and (iii) will not
transfer or permit the transfer of any controlling interest in Seller to any
person or entity who is, or any of whose beneficial owners are, listed on the
List.

7.2.21 Foreign Person. Seller is not a "foreign person" within the meaning of
Sections 1445(f)(3) and 7701(a)(3) of the Internal Revenue Code of 1986, as
amended, and is not subject to any federal, state or local withholding
obligation of Buyer under the tax laws applicable to Seller or the Property.

7.2.22 Recertification. From the Effective Date through the Closing Date, Seller
shall be obligated to notify Buyer of the existence of any condition or fact of
which Seller becomes aware which Seller would have been obligated to disclose to
Buyer pursuant to this Agreement if it had knowledge of such fact or condition
on or prior to the Effective Date. Each of the disclosures shall, as to such
disclosure, reopen Buyer's Inspection Period for three (3) business days and
shall be subject to the provisions of Section 4.5.

7.3. Completeness.

30

 

7.3.1 Complete Information. All instruments, documents, lists, schedules and
items required to be delivered to Buyer hereunder will fairly present the
information set forth in a manner that is not misleading and will be true,
complete and correct in all respects on the date of delivery and upon the
Closing, as they shall be updated, modified or supplemented in accordance with
this Agreement, including any information regarding the Reports, Licenses,
Equipment and Warranties and Guaranties.

7.3.2 Contracts. There are no agreements, contracts or service agreements other
than the Permitted Encumbrances pertaining to the Property and Seller will not
enter any agreements, contracts or services agreements affecting the Property or
its operation after the Effective Date of this Agreement which is not cancelable
without penalty at or prior to Closing, without Buyer’s written approval.

7.3.3 Leases. There are no leases, subleases, occupancies or tenancies in effect
pertaining to the Property, except for the Sublease.

7.3.4 Licenses and Permits. To the best of Seller's knowledge, there is no
current default or breach under the terms and provisions of any of the Licenses
and Permits and the Licenses and Permits have not been, and will not be, amended
or modified except as disclosed in writing to Buyer and except as necessary for
renewal.

7.3.5 Employees. There are no employees of Seller who would become employees of
Buyer as a result of the purchase of the Property by Buyer.

7.3.6 Personal Property. All Personal Property owned by Seller that benefits the
Property only is located on the Property.

7.4. General.

7.4.1 General Representation. To the best of Seller's knowledge, no
representation, warranty or statement of Seller in this Agreement or in any
document, certificate or schedule furnished or to be furnished to Buyer pursuant
hereto contains or will contain any untrue statement of a material fact or omits
or will omit to state a material fact necessary to make the statements or facts
contained therein not misleading. The foregoing representation shall survive
Closing for a period of eighteen (18) months.

Seller's representations and warranties made in this Article 7 shall be true and
correct as of the Closing with the same force and effect as if remade by Seller
in a separate certificate at that time.

31

 

ARTICLE 8

BUYER'S REPRESENTATIONS AND WARRANTIES

In addition to any express agreements of Buyer contained herein, the following
constitute representations, warranties and/or covenants of Buyer to Seller.

8.1. Power. Buyer has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein, and to consummate the
transactions contemplated hereby.

8.2. Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Buyer in connection with the entering into of this
Agreement and the instruments referenced herein, and the consummation of the
transactions contemplated hereby.

8.3. Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Buyer have the legal power, right and actual
authority to bind Buyer to the terms and conditions hereof and thereof.

8.4. Validity. This Agreement and all documents required hereby to be executed
by Buyer are and shall be valid, legally binding obligations of and enforceable
against Buyer in accordance with their terms.

8.5. No Conflicts. Neither the execution and delivery of this Agreement and
documents referenced herein, nor the incurrence of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement and the documents referenced herein
conflict with or result in the material breach of any terms, conditions or
provisions of, or constitute a default under, any bond, note, or other evidence
of indebtedness or any contract, indenture, mortgage, deed of trust, loan,
partnership agreement, lease or other agreements or instruments to which Buyer
is a party.

8.6. General Representation. No representation, warranty or statement of Buyer
in this Agreement or in any document, certificate or schedule furnished or to be
furnished to Seller pursuant hereto contains or will contain any untrue
statement or a material fact, omits or will omit

32

 

to state a material fact necessary to make the statements or facts contained
therein not misleading. Buyer's representations and warranties made in this
Article 8 shall be continuing and shall be true and correct as of the Closing
with the same force and effect as if remade by Buyer in a separate certificate
at that time.

ARTICLE 9

COVENANTS OF BUYER AND SELLER

9.1. Operation of the Property Through the Closing.

9.1.1 Operation. Seller hereby agrees, through and including the Closing and at
the Seller's sole cost and expense, to (a) keep all existing insurance policies
affecting the Property in full force and effect, (b) provide all services and to
continue to operate, manage and maintain the Property and the crops growing
thereon, including mechanical equipment of every kind used in the operation
thereof, which shall be in good working condition at Closing, (c) comply with
all Governmental Regulations, (d) keep Buyer timely advised of any repair or
improvement required to keep the Property in such condition as aforesaid and
which costs in excess of Fifteen Thousand Dollars ($15,000.00), and (e) furnish
Buyer with copies of all notices, citations, letters, lawsuits or other
correspondence or memoranda from any Authority, employee, vendor, creditor,
neighbor or party to any contract.

9.1.2 Leases. Seller hereby agrees that Seller will not enter into any leases of
the Property, except the Lease.

9.1.3 No Conveyance. Seller will not, without the prior written consent of
Buyer, convey any interest in the Property (or any portion thereof), and Seller
will not subject the Property to any additional liens, encumbrances, covenants,
conditions, easements, rights of way or similar matters after the date of this
Agreement which will not be eliminated prior to the Closing.

9.1.4 No Alterations. Seller will not make any alterations to the Property
except for farming practices consistent with Seller’s normal business and
farming operations and the normal business and farming operations of United
States Sugar Corporation.

9.1.5 Notice to Buyer. Seller shall promptly notify Buyer of any material change
in any condition with respect to the Property or of any event or circumstance
which makes any information in its Due Diligence Materials or any representation
or warranty of Seller under this Agreement untrue or misleading, or any covenant
of Seller under this Agreement incapable or less

33

 

likely of being performed, it being understood that the Seller's obligation to
provide notice to Buyer shall in no way relieve Seller of any liability for a
breach by Seller of any of its representations, warranties or covenants under
this Agreement.

9.1.6 Notice to Seller. Buyer shall promptly notify Seller of any change in any
condition with respect to the Property or of any event or circumstance which
makes any representation or warranty of Buyer under this Agreement untrue or
misleading, or any covenant of Buyer under this Agreement incapable or less
likely of being, performed, it being understood that the Buyer's obligation to
provide notice to Seller shall in no way relieve Buyer of any liability for a
breach by Buyer of any of its representations, warranties or covenants under
this Agreement.

9.2. Broker. Seller represents and warrants to Buyer, and Buyer represents and
warrants to Seller, that no broker or finder has been engaged by it,
respectively, in connection with any of the transactions contemplated by this
Agreement, or to its knowledge is in any way connected with any of such
transactions. In the event of any such claims for brokers' or finders' fees or
commissions in connection with the negotiation, execution or consummation of
this Agreement, then Buyer shall indemnify, save harmless and defend Seller from
and against such claims if they shall be based upon any action, statement,
representation or agreement by Buyer, and Seller shall indemnify, save harmless
and defend Buyer if such claims shall be based upon any actions, statement,
representation or agreement made by Seller, such indemnities to include all
reasonable attorneys’ fees and costs incurred by the party being indemnified.
The indemnification provisions set forth in this paragraph shall survive Closing
for the Survival Period.

9.3. Railroad Tract. Seller shall retain 200 acres through the 2x6 and Collins
Slough tracts (identified on Exhibit A) in such configuration and having
boundary lines that are acceptable to Seller in its sole discretion for the use
as a future railroad site subject however to the following: (a) Buyer shall have
the right of ingress and egress over and across the Railroad Tract in such
locations as identified on attached Exhibit “F” and (b) Buyer shall have loading
access to any new railroad construction in one (1) location identified on
attached Exhibit “G”. Both Exhibit F and Exhibit G shall be provided by Seller
to Buyer within fifteen (15) days after the Effective Date of this Agreement.

34

 

Seller shall grant Buyer an easement specifying these ingress, egress and
loading rights, and furthermore Buyer shall grant to Seller a mutually
acceptable ingress and egress easement giving Seller access to the Railroad
Tract. Such easements shall be in such form as mutually agreed upon by the
parties, shall be recorded in the County real property records, and shall
constitute covenants running with the land (collectively the “RR Easements”).

The Base Purchase Price shall be adjusted downward by the Railroad Tract
Valuation, which shall be calculated by adding (a) the Farmable Acres included
in the Railroad Tract multiplied by $4,000 and (b) the Support Acres included in
the Railroad Tract multiplied by $1,163.

In the event that the designation of the Railroad Tract results in the
dissection of Farmable Acres outside of the Railroad Tract that causes material
impairment of production, irrigation, drainage or other agricultural
characteristics of said Farmable Acres, Seller shall either (a) agree to a
remediation plan that is reasonably satisfactory to Buyer, and Seller shall pay
the estimated costs of said remediation plan to Buyer at Closing or (b) accept
an adjustment of the Base Purchase Price in an amount equal to the Railroad
Tract Impaired Acreage Valuation. The Railroad Tract Impaired Acreage Valuation
shall be calculated by multiplying the number of Farmable Acres that lie outside
of the Railroad Tract that are impaired by $4,000.

Both Seller and Buyer acknowledge that the permitting and engineering processes
could result in the need for a change in the location of the Railroad Tract at
some undetermined point in the future. The parties agree that if such
determination is made, the parties will endeavor to negotiate an exchange of
properties (including the negotiation, execution and recordation of a new
Easement), subject to the following: (a) any tract identified by Seller as an
exchange candidate for the Railroad Tract shall not be greater than three
hundred (300) acres in aggregate, (b) any potential property exchange will be
executed based on an independent appraisal of the value per acre for Farmable
Acres and Support Acres to be included in the new tract, and (c) any impairment
to Farmable Acres outside of the proposed exchange candidate for the Railroad
Tract will be subject to remediation by Seller or a financial adjustment
analogous to the process outlined in the previous paragraph.

 

ARTICLE 10

REMEDIES

 

10.1. Liquidated Damages; Seller's Remedies. In the event the Closing and the
consummation of the

35

 

transaction herein contemplated do not occur as provided in this Agreement by
reason of any breach of Buyer, Buyer and Seller agree that it would be
impractical and extremely difficult to estimate the damages which Seller may
suffer as a result thereof. Therefore, Buyer and Seller agree that a reasonable
estimate of the total net detriment that Seller would suffer in the event that
Buyer breaches this agreement and fails to complete the purchase of the Property
is and shall be, as Seller's sole and exclusive remedy (whether at law or in
equity), and as the full, agreed and liquidated damages for such breach, an
amount equal to the Deposit. Upon any such breach by Buyer, unless otherwise
specified, this Agreement shall be terminated and neither party shall have any
further rights or obligations hereunder, each to the other, except for the right
of Seller to collect such liquidated damages from Buyer and Escrow Agent.

10.2. Buyer's Remedies. In the event Seller fails to perform its obligations
pursuant to this Agreement for any reason (except due to a failure of Seller to
use good faith efforts to cure any Title Defects or any failure by Buyer to
perform under this Agreement) then Buyer may: (a) terminate this Agreement by
giving Seller timely written notice of such election prior to or upon the
Closing Date, and Buyer shall be entitled to recover from Escrow Agent the
entire portion of the Deposit actually received by Escrow Agent and, in the
event Seller fails to use good faith efforts to perform its obligations pursuant
to this Agreement or fails to use good faith efforts to cause any condition
herein to be satisfied after reasonable notice, then Buyer shall also have the
right to pursue any other rights available to Buyer at law or equity; or (b)
enforce specific performance of this Agreement, without a claim for damages,
notwithstanding such failure or breach by Seller. Anything in this Agreement to
the contrary notwithstanding, Buyer waives any special, indirect or
consequential damages for a pre-Closing breach by Seller.

10.3. Attorneys' Fees. If any action or proceeding is commenced by either party
to enforce its rights or remedies under this Agreement, the prevailing party in
such action or proceeding, including any bankruptcy, insolvency or appellate
proceedings, shall be entitled to recover its reasonable attorneys' fees and
court costs incurred therewith.

36

 

ARTICLE 11

CONDEMNATION AND DESTRUCTION

11.1. Eminent Domain or Taking. If, prior to the Closing, any material portion
of the Land is taken by eminent domain or otherwise (or is the subject of a
pending, threatened or contemplated taking which has not been consummated),
Seller shall immediately notify Buyer thereof. In such event, Buyer shall have
the option, in its sole and absolute discretion, to terminate this Agreement
upon written notice to Seller given not later than thirty (30) days after
receipt of Seller's notice. For purposes hereof, “material” shall be deemed to
be any taking where access to any portion of the Land is reduced or restricted
or where the Property cannot be fully used for its intended purpose, or where
the amount of compensation expected to be paid is estimated to equal or exceed
$50,000.00. If Buyer does not exercise this option to terminate this Agreement,
or if there has not been a material taking by eminent domain or otherwise to
give rise to such option, neither party shall have the right to terminate this
Agreement, but the Seller shall assign and turn over, and the Buyer shall be
entitled to receive and keep, all awards for the taking by eminent domain which
accrue to Seller and the Buyer and Seller shall proceed to the Closing pursuant
to the terms of this Agreement, without modification of the terms of this
Agreement and without any reduction in the Purchase Price. Unless or until this
Agreement is terminated, Seller shall take no action with respect to any eminent
domain proceeding without the prior written consent of Buyer.

11.2. Fire or Casualty. Prior to the Closing, and notwithstanding the pendency
of this Agreement, the entire risk of loss or damage by flood, fire or other
casualty shall be borne and assumed by Seller, except as otherwise provided in
this Paragraph 11.2. If, prior to the Closing, any part of the Property is
damaged or destroyed by flood, fire or other casualty, Seller shall repair such
damage and destruction and keep this Agreement in full force and effect so long
as such repair can be and is completed by Seller prior to the Closing Date. If
such repairs are not completed prior to the Closing Date, then Seller shall
assign and turn over, and Buyer shall be entitled to receive and keep, all
insurance proceeds payable to it with respect to such destruction (which shall
then be repaired or not at Buyer's

37

 

option and cost), plus Seller shall pay over to Buyer at the Closing an amount
equal to the deductible and any co-insurance amount with respect to the
insurance together with the amount of all damages and costs not covered by
insurance, Seller shall pay at or prior to Closing all amounts owed to any third
parties engaged to repair such damage as of Closing, and Buyer and Seller shall
proceed to the Closing pursuant to the terms of this Agreement without
modification of the terms of this Agreement and without any reduction in the
Purchase Price. Buyer shall have the right to participate in any adjustment of
the insurance claim.

ARTICLE 12

SALES AND USE TAXES

On or prior to the Closing Date, Seller shall pay all sales and use taxes
arising from or attributable to the business and operation of the Property as
conducted by Seller prior to the Closing. Seller hereby agrees to indemnify,
hold harmless and defend Buyer for any loss, damage, liability, claim or expense
(including, without limitation, reasonable attorney fees and expenses) by reason
of any breach of the foregoing covenants, representations or warranties. The
provisions of this paragraph shall survive Closing for a period of five (5)
years.

ARTICLE 13

INDEMNITY

Seller shall and hereby agrees to indemnify, hold harmless and defend Buyer for
any loss, damage, liability, claim or expense (including, without limitation,
reasonable attorneys’ fees and expenses) relating to, arising out of or on
account of claims of Seller's creditors or employees arising from Seller's
failure to pay such creditors or employees for services rendered prior to the
Closing. The provisions of this paragraph shall survive Closing for the Survival
Period.

ARTICLE 14

MISCELLANEOUS

14.1. Entire Agreement. This Agreement (including all Exhibits attached hereto)
is the final expression of and contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto, except as provided in the Non-Disclosure
Agreement between the parties dated April 7. 2014. This Agreement may not be
modified, changed, supplemented or

38

 

terminated, nor may any obligations hereunder be waived, except by written
instrument signed by the party to be charged or by its agent duly authorized in
writing or as otherwise expressly permitted herein. Buyer and Seller do not
intend to confer any benefit hereunder on any person, firm or corporation other
than the parties hereto. Escrow Agent need not be a party to any modification of
this Agreement (or any waiver of any terms and conditions of this Agreement)
unless such modification (or waiver) affects the rights, duties or obligations
of Escrow Agent hereunder.

14.2. Agreement Binding on Parties; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
Buyer and Seller. Buyer may not assign this Agreement to anyone without the
Seller’s prior written consent; provided however, Seller’s written consent shall
not be required for an assignment of this Agreement to an Affiliate of Buyer; on
the following conditions: (a) such assignment shall not constitute a release of
Buyer’s liability under this Agreement, and (b) Buyer provides written notice of
such assignment to its Affiliate at least five (5) business days prior to the
Closing Date.

14.3. Notice. Any notice, communication, request, reply or advice (collectively,
“Notice”) provided for or permitted by this Agreement to be made or accepted by
Buyer or Seller must be in writing. Notice may, unless otherwise provided
herein, be given or served (a) by delivering the same to such party, or an agent
of such party, in person or by commercial courier, (b) by facsimile or
electronic transmission, evidenced by confirmed transmission and concurrently
followed by a “hard” copy of same delivered to the party by personal delivery or
overnight delivery pursuant to clauses (a) or (c) hereof, or (c) by depositing
the same into custody of a nationally recognized overnight delivery service such
as Federal Express, Overnight Express, United Parcel Service or Airborne
Express. Notice deposited in the manner described in (c) hereinabove shall be
deemed timely given on next business day. Notice given by facsimile or
electronic transmission shall be effective upon completion of transmission if
between the hours of 8:00 A.M. and 5:00

39

 

P.M. (at the place of receipt) on any business day with delivery made after such
hours to be deemed delivered the following business day. Notice given in any
other manner shall be effective only if and when received by the party to be
notified between the hours of 8:00 A.M. and 5:00 P.M. of any business day with
delivery made after such hours to be deemed received the following business day.
For the purposes of Notice, the addresses of Seller, Buyer, Escrow Agent and
Title Agent shall, until changed as hereinafter provided, be as set forth in
Article 1. Buyer and Seller shall have the right from time to time to change
their respective addresses, and each shall have the right to specify as its
address any other address within the United States of America by at least five
(5) days written Notice to the other party.

14.4. No Recordation. Without the prior written consent of Seller, there shall
be no recordation of either this Agreement or any memorandum hereof, or any
affidavit pertaining hereto.

14.5. Third Party Beneficiaries/Parties in Interest. This Agreement has been
entered into solely for the benefit of the parties to this Agreement and their
respective successors and assigns. Nothing in this Agreement is intended or
shall be construed to confer any rights or remedies under or by reason of this
Agreement on any persons or entities other than the parties to it and their
respective successors and assigns. Nothing in this Agreement is intended to
relieve or discharge the obligation or liability of any third person to any
party to this Agreement.

14.6. Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

14.7. Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of

40

 

any other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

14.8. Survival of Representations. The covenants, agreements, representations
and warranties made herein shall survive the Closing until the expiration of the
Survival Period or such later date as may be specifically set forth herein,
whereupon such covenants, agreements, representations and warranties shall be of
no further force or effect unless otherwise specifically provided herein.

14.9. Time of Essence. Seller and Buyer hereby acknowledge and agree that time
is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and that failure to timely perform any of the
terms, conditions, obligations or provisions hereof by either party shall
constitute a material breach of and a non-curable (but waivable) default under
this Agreement by the party so failing to perform.

14.10. Construction. Headings at the beginning of each paragraph and
subparagraph are solely for the convenience of the parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to paragraphs and subparagraphs are to this
Agreement. All exhibits referred to in this Agreement and the Glossary of Terms
are attached and incorporated by this reference.

14.11. Business Day. If any date or any period provided in this Agreement shall
end on a Saturday, Sunday or legal holiday, the applicable date or period shall
be extended to the first business day following such Saturday, Sunday or legal
holiday.

14.12. Currency. All dollar amounts are expressed in United States currency.

41

 

14.13. Multiple Counterparts. This Agreement may be executed in multiple
counterparts (each of which is to be deemed original for all purposes).
Facsimile or electronic copies of this Agreement shall be deemed originals for
all purposes.

14.14. Governing Law. Seller and Buyer acknowledge that this Agreement has been
negotiated and entered into in the State. Seller and Buyer expressly agree that
this Agreement shall be governed by, interpreted under, and construed and
enforced in accordance with the laws of the State.

14.15. Radon Gas. Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

14.16. Waiver of Jury Trial. Buyer and Seller agree that any litigation arising
out of this Agreement or instituted by any party in interest to enforce any of
the terms of this Agreement shall be tried without jury, and no jury trial shall
be sought or maintained by either party or their respective successors and
assigns, in any lawsuit, proceeding, counterclaim, or any other litigation
procedure based upon, or arising out of this Agreement, or the dealings or the
relationship among Buyer and Seller.

 

14.17. Seller’s Knowledge Defined. When the term “knowledge” is used herein in
connection to Seller’s knowledge, and furthermore when a statement is made as to
what is or may be “known” by the Seller or what the seller is or may be “aware
of”, or similar such statements, said terms and statements mean only the actual
knowledge of Clayton G. Wilson and/or Kenneth J. Smith and shall not be
construed, by imputation or otherwise, to refer to the knowledge of any other
officer, agent, manager, representative or employee of Seller or any affiliate
of Seller. In no event will Buyer have any personal claim against the
above-named individuals as a result of the reference thereto in this Section
14.17 and Buyer waives and releases all such claims which Buyer now has or may

42

 

later acquire against such individuals in connection with the transactions
contemplated in this Agreement.

14.18. Tax Free Exchange. Buyer acknowledges that Seller may engage in a Section
1031 tax-free exchange in connection with this transaction. Buyer agrees to
cooperate with Seller and any exchange intermediary in effecting the exchange in
accordance with Section 1031 of the Internal Revenue Code of 1986, as amended,
including execution of any documents that may be reasonably necessary to effect
the exchange, provided, however, that Seller shall bear all additional costs
incurred in connection with such tax-free exchange

ARTICLE 15

NON DISCLOSURE

Prior to and after the Closing, any release to the public of information with
respect to the sale contemplated herein, this Agreement or any matters set forth
in this Agreement, whether in press releases or otherwise will be made only
after written consent is obtained from Buyer and Seller; provided, however,
Seller and Buyer after receipt of written consent from the other shall be
permitted to make such disclosures as may be required in order to comply with
all financial reporting and securities laws applicable to Buyer or Seller,
responses to subpoenas and/or court orders, which consent to such proposed
disclosures shall not be unreasonably withheld, delayed or conditioned. However,
Seller shall not refer to any affiliates of Terra Land Company, other than any
assignee of Buyer’s rights under this Agreement in any required filings or
otherwise. The provisions of this Article 15 shall survive the Closing or any
termination of this Agreement for a period of five (5) years.

ARTICLE 16

EXCLUSIVITY

Seller agrees that until the termination of this Agreement, it shall neither
negotiate with anyone, nor enter into any agreement, backup contract,
understanding, memorandum or option agreement regarding the sale or the lease of
the Land.

43

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
and year written below.

  SELLER:       ALICO, Inc.   a Florida corporation         Date: August 7, 2014
By: /s/ Clayton G. Wilson      Clayton G. Wilson, CEO           BUYER:      
TERRA LAND COMPANY,   an Illinois corporation         Date: August 7, 2014 By:
/s/ Kenny Traynon          Print Name: Kenny Traynon  Its: Vice
President                

44

 

JOINDER BY ESCROW AGENT

 

Jones, Foster, Johnston & Stubbs, P.A. referred to in this Agreement as the
“Escrow Agent,” hereby acknowledges that it received this Agreement executed by
Seller and Buyer on the 8th day of August, 2014, and accepts the obligations of
and instructions for the Escrow Agent as set forth herein. It further
acknowledges that upon receipt of the Deposit, subject to clearance if the
Deposit was delivered by check. The Escrow Agent hereby agrees to receive, hold
and distribute the Deposit in accordance with the terms and provisions of this
Agreement.

DATE: August 8, 2014 JONES, FOSTER, JOHNSTON & STUBBS, P.A.           By: Larry
B. Alexander                    Larry B. Alexander, Chairman

45

 

EXHIBIT LIST

 

EXHIBIT “A” LEGAL DESCRIPTION OF LAND     EXHIBIT “A-1” LEGAL DESCRIPTION OF
HILLGRADE TRACT     EXHIBIT “A-2 LEGAL DESCRIPTION OF COLLINS SLOUGH TRACT    
EXHIBIT “A-3” LEGAL DESCRIPTION OF 2X6 TRACT     EXHIBIT “A-RR” RAILROAD
–RIGHT-OF-WAY     EXHIBIT “B” LEASE     EXHIBIT “C” RECIPROCAL ACCESS EASEMENT
DEPICTION     EXHIBIT “D” DUE DILIGENCE MATERIALS     EXHIBIT “E” CONTRACTS THAT
SURVIVE CLOSING     EXHIBIT “F” RAILROAD CROSSING LOCATION     EXHIBIT “G”
RAILROAD LOADING ACCESS LOCATION

46

 

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND, IS SET FORTH ON EXHIBITS A-1, A-2 AND A-3 AS FOLLOWS:

 

 

 

EXHIBIT “A-1”

LEGAL DESCRIPTION OF HILL GRADE TRACT

 

 

 

EXHIBIT “A-2”

LEGAL DESCRIPTION OF COLLINS SLOUGH TRACT

 

 

 

EXHIBIT “A-3”

LEGAL DESCRIPTION OF 2X6 TRACT

 

 

 

EXHIBIT “A-RR”

RAILROAD RIGHT-OF-WAY

 

 

 

EXHIBIT “B”

LEASE

 

 

 

EXHIBIT “C”

RECIPROCAL ACCESS EASEMENT DEPICTION

 

 

 

EXHIBIT “D”

DUE DILIGENCE MATERIALS



1.Copy of Seller’s Incorporation documents, as amended since formation

2.Copy of Seller’s Bylaws as currently in effect

3.Good standing certificates from state of incorporation of Seller

4.List of the current officers and directors of the Seller

5.Copy of Current Deeds for Land

6.List of all buildings and improvements on the Land

7.Copy of Existing Title Policies relating to the Land, with legible copies of
all exceptions, whether recorded or unrecorded referenced in such title
insurance policies

8.Copies of all existing surveys relating to the Land

9.Copies of all irrigation and soil tests, inspections and evaluation of the
Land

10.Copies of all written contracts, leases and subleases relating to the Land
and summaries of the material terms of any verbal leases or agreements related
to the Land

11.Copies of all environmental reports or studies relating to the presence or
absence of hazardous substance relating to the Land

12.Copies of all reports or studies pertaining to geological, archaeological,
physical or historical conditions of the Land

13.Copies of all documents filed with the FSA offices and/or any other U.S.
Department of Agriculture office with respect to the Land or the crops grown
thereon over the past three (3) years

14.List of all above ground or underground storage tanks located on the Land

15.Copies of the last three (3) years of tax bills for the Property

16.Copies of current assessment notices for the Property

17.Copies of all federal, state, county or local permits, licenses, etc.
relating to the Property or the operation thereof, and all amendments thereto

18.List of all personal property located on the Land and to be included in the
transaction

19.Information regarding to crop yields for the last 5 years

20.Copies of all tile and/or irrigation maps

21.Copies of all management agreements relating to the Property

22.Copies of all water and improvement district assessments and

 

 

 information

23.Copies of all option agreements, purchase or sale contracts, leases,
subleases and licenses (including without limitation any agricultural leases and
any leases of oil, gas or mineral rights, and all leases or licenses to mine or
extract sand, rock or gravel, or any portion thereof), development agreements,
or any other contracts (including amendments thereto) relating to the Property,
or to the actual or potential purchase, sale, lease, use, occupancy or
development of the Property

24.Copies of all reports, logs, maps, diagrams and other records used in
connection with or otherwise relating to the wells, soils, crop histories, and
agricultural operations on or otherwise relating to the Property

25.Copies of all easements or encumbrances relating the Property

26.List and status of all pending or threatened litigation relating to the
Seller or the Property with a brief description for each claim of basis for
claim, remedies sought, etc., including name of court or agency in which the
proceeding is pending, the date instituted, and the principal parties thereto
and the name(s) of the attorney(s) representing the Seller. Also, a list of any
governmental orders or proceedings to which the Seller is subject.

27.List of any governmental orders or proceedings to which the Seller is subject
and relates to the Property or the operation thereof

28.Copies of material correspondence with regulatory bodies relating to the
Property or the operation thereof

29.Copies of any environmental or other regulatory reports and status of any
investigations

30.Copies of all aerial photographs and soil map/information and/or description
of soils

31.List of crops grown on the Land for the last five years and the production
history

32.Description of all insurance policies currently carried with respect to the
Property and the operation thereof

33.Description of any insurance claims made with respect to the Property during
the last five years

34.A list of all pumps, motors and other irrigation equipment at the Property,
including serial numbers, model and make, of such pumps, motors and equipment,
where available

35.A list of all warranties and guaranties regarding the Improvements and
Personal Property, including copies thereof and all amendments

 

 

36.Copies of all contracts between Seller and United States Sugar Corporation
currently in effect.

37.Copies of Seller’s railroad siding, loading and right-of-way agreements with
United States Sugar Corporation and/or its affiliated railroad, if any.

38.Any other documents or information which, in your judgment, are material to
the Property or Seller’s operation thereof or which should be considered and
reviewed in making disclosures regarding the Property

 

 

EXHIBIT E

CONTRACTS THAT SURVIVE CLOSING

 

 

 

EXHIBIT F

RAILROAD CROSSING LOCATION

 

 

 

EXHIBIT G

RAILROAD LOADING ACCESS LOCATION

 

 